COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
CLAUDIO FERNANDEZ, IN HIS INDIVIDUAL CAPACITY, AS WELL
AS HIS OFICIAL CAPACITY AS LEAGUE DIRECTOR FOR THE 
EL PASO COUNTY SPORTSPARK
YOUTH PROGRAM AND 
REY CHAVEZ, IN HIS OFFICIAL
CAPACITY AS EL PASO COUNTY
ASCARATE DIRECTOR,
 
                                    Appellants,
 
v.
 
GRISELDA PIMENTEL, AS NEXT
FRIEND OF HER MINOR CHILD
BRANDON PIMENTEL, 
CLAUDIA LOPEZ, AS NEXT FRIEND 
OF HER MINOR CHILD 
RAUL LOPEZ, JR., IBETT ARPERO
AS NEXT FRIEND OF HER MINOR
CHILD ADRIAN ARPERO,
ROXANNE CONTRERAS, AS NEXT 
FRIEND TO HER MINOR CHILD 
CARLOS CONTRERAS,
 
                                    Appellees.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'
   
 '
   
 '
   
 '
   
 '
   
 '
   
 '
   
 '
   
 '
   
 '
 


 
 
 
 
 
                  No. 08-12-00069-CV
 
                         Appeal from
 
243rd District
  Court
 
of El Paso County,
  Texas
 
(TC # 2011-1561)



 
                                                     MEMORANDUM
OPINION
 
            Pending before the Court is Appellants’
motion to dismiss the appeal as permitted by Tex.R.App.P.
42.1(a)(1) because Appellees have non-suited their claims against Appellants.  The motion is granted and the appeal is
dismissed.  In accordance with the
parties’ agreement, costs are taxed against the party incurring same.  See
Tex.R.App.P. 42.1(d).
 
November 14, 2012                            _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.